DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the motors and propellers" in line 3.  There is insufficient antecedent basis for “the…propellers” in the claim. For the purpose of examination, “enclosed motors” in line 1 is interpreted as “enclosed motors and propellers” to provide the antecedent basis for “the motors and propellers”. 

Claim 1 recites the limitations “enclosed motors”, “front and rear motors”, “bottom motors”, “vertical front motors”, and “vertical rear motors”. It is unclear if these are referring to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lay (US 5,141,173) in view of Smith (US 4,043,421) and Wainfan et al. (US 5,860,620).

Regarding claim 1, as best understood, Lay teaches a battery operated flying car (“an all-terrain, hybrid electric vehicle capable of air travel or flight”, Col. 1, Lines 7-8; Fig. 3, “battery”, 24) with enclosed motors (Fig. 3, “ducted fans”, 40/76) for human transportation that is safe for the passengers and people around the car (note, this is an intended use recitation) comprising: (c) enclosing the motors and propellers to allow the flow of air in and out of the motors but at the same time reduce human injury from exposed propellers (“the lifting thrust produced by the four primary ducted fans 40 is augmented by four pressure jets 62”, Col. 7, Lines 15-17; note, as shown in Figs. 4 & 5, the “housing” 60 reduce human injury from the exposed propellers) (d) compensating for loss of air intake by providing front and rear motors (Fig. 3 & 5 shows one pair of “ducted fans” 40 located in the front and a second pair located in the rear; additionally, “ducted fan” 76 shown at the rear) (e) flying car that looks like a car and not like a drone or a helicopter (Fig. 1 shows the vehicle looks like a car and not a helicopter or drone) (f) covered bottom motors (Figs. 1-5 show “ducted fans” 40 at bottom of the vehicle) for lift and descent of the flying car (“the lifting thrust produced by the four primary ducted fans 40 is augmented by 
Lay does not expressly disclose enclosing the motors and propellers within safety cages; the front and rear motors also enclosed in cages or covered grilles; the covered bottom motors with grilles; the covered vertical front motors with grilles; the partly covered vertical rear motors with grilles.
However, in an analogous flying car art, Smith teaches enclosing the motors and propellers within safety cages; the front and rear motors also enclosed in cages or covered grilles; the covered bottom motors with grilles; the covered vertical front motors with grilles; the partly covered vertical rear motors with grilles (Fig. 1 shows fans and front safety cages/covered grills; “The forward end of the air car is provided with a front screen 144 to which is attached a pair of headlight consoles 146. Fan screens 148 are provided above the fan openings over the upper openings of the shrouds 114”, Col. 4, Lines 54-58; additional safety cages shown surrounding the fans in Fig. 3).

Lay as modified by Smith does not expressly disclose the fans as powered by motors or electric motors. 
However, in an analogous flying car art, Wainfan teaches the fans as powered by motors or electric motors (“electric motors at each wheel and ducted fan”, Col. 4, Lines 49-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flying car of Lay as modified by Smith to further include the fans powered by motors or electric motors, as taught by Wainfan, since these were known art-recognized equivalents for spinning fans in flying cars before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Long et al. (US 6745977) discloses caged vertical and horizontal thrust fans; Tucknott et al. (US 3276528) discloses a plurality of ducted fans with grills.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647